 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

 

PRIVILEGED AND CONFIDENTIAL

 

San Juan, November 13, 2020

 

Mr. Edgard Montero

 

Project 1493, LLC.

793 San Patricio Avenue

Las Lomas

San Juan, P.R. 00921

 

GSRX Industries, Inc.

Building No.3 P.R. 696, int. José Efron Ave.

Dorado, 00646

 

Chemesis International, Inc.

Suite 2200 – 885 West Georgia

Street Vacouver, BC V6C 3E8

 

  Re: Option to Purchase

 

From my highest consideration,

 

I am pleased to write to you with the opportunity to express our firm intention
to formalize the purchase and transfer of the Medical Cannabis Dispensary
establishment licenses and assets, and the assignment of the current lease
agreements corresponding to the following locations:

 

  ● Ave. Andalucía #511, San Juan, P.R. 00920   ● Ave. César González #508, San
Juan, P.R. 00918   ● 65th Infantry Ave. Km. 11.0 Marginal 3, Lomas de Carolina,
Carolina, P.R. 00987   ● Bo. Quebrada de Fajardo, Carr. #3 Km. 44.9, Fajardo,
P.R. 00648

 

   

 

 

  ● Paseo del Plata Shopping Center, 696 José Efron Ave, Dorado, P.R. 00646

 

In addition to the referenced licenses and leasing contracts, our offer includes
all the furniture and equipment installed in the aforementioned properties and
everything necessary to meet the parameters required by the Medical Cannabis
Regulatory Board (JRCM) to obtain a Medical Cannabis Dispensary Establishment
License.

 

The aforementioned transfer or assignment of the current leasing contracts must
have the express consent of the corresponding landlords. The transfer,
assignment and sale of the Medical Cannabis Dispensary licenses must have the
approval and authorization of the government authorities, including the Medical
Cannabis Regulatory Board for the ownership change and the effective assignment
to Puerto Rico Industrial Commercial Holdings Biotech, Corp. (“PRICH Biotech”).
Said transfer, sale and assignment must be made free of any charge, debt or
encumbrance for any reason, except those expressly accepted by PRICH Biotech.

 

The intention of Project 1493, LLC, GSRX, Chemesis International, Inc. and PRICH
Biotech is formalized by the signing of the present agreement and with the
filing of Application CD-01 before the Medical Cannabis Regulatory Board for the
ownership change of the totality of the ownership interests of the Medical
Cannabis Dispensary Establishment licenses and the goods, assets, records and
any other essential element that is part of said operation.

 

The transfer or assignment of the lease agreements shall be made in a separate
lease assignment instrument that will be opportunely notified to the Medical
Cannabis Regulatory Board and other government authorities with jurisdiction.

 

The transfer, assignment and sale of the Medical Cannabis Dispensary licenses
and the goods, assets, records and any other essential element that is part of
said operation will be executed by a transfer of ownership interests and assets
agreement, after the approval of the Medical Cannabis Regulatory Board. The
price of the transfer and sale of the Medical Cannabis Dispensary licenses, and
the goods, assets, records and any other essential element that is part of said
operation is three million nine hundred thousand American dollars ($3,900,00
USD), and it is divided in the following manner: 1) one initial payment of one
million five hundred thousand American dollars ($1,500,000 USD) at the signing
and approval of the corresponding ownership change by the Medical Cannabis
Regulatory Board, 2) the rest of the payment will be made in twenty four
installments of one hundred thousand American dollars ($100,000) until full
payment. This agreement is binding, and its compliance is mandatory for Project
1493, GSRX and Chemesis International, Inc., thus it cannot be rescinded or
terminated, except with the express and formal written consent of PRICH Biotech.

 

This economic offer is contingent on the “Due Diligence” process that must be
carried out within thirty (30) days following the signing of the consent to
accept the terms of this offer; which will include the review of the pertinent
documents and a detailed inventory. Likewise, if the proposed business is deemed
feasible, this offer will be duly accepted in a contract to be executed by the
parties.

 

Signed and accepted by:

 

      Juan Vicente Carrillo Paris   Edgar Montero Gortarez CEO   Project 1493,
LLC PRICH Biotech Corp.   GSRX Industries, Inc.     Corporate Resolution
Nos._____





 

   

